NO. 07-03-0269-CV

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL E

                                       MARCH 2, 2005

                            ______________________________


                         JACK N JILL DONUTS, INC., APPELLANT

                                              V.

                      EDWARD LLOYD, INDIVIDUALLY AND D/B/A
                  A FRANCHISEE OF JACK N JILL DONUTS, APPELLEE


                          _________________________________

              FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2002-519,037; HONORABLE WILLIAM C. DODSON, JUDGE

                           _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.1


                                 MEMORANDUM OPINION


      Appellant Jack N Jill Donuts, Inc. perfected this appeal to challenge the trial court’s

judgment in favor of appellee Edward Lloyd, individually and d/b/a a franchisee of Jack N



      1
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Jill Donuts. The final judgment recites that Jack N Jill take nothing by its suit and that

Edward Lloyd recover attorney’s fees in the amount of $17,500.


       Pending before this Court is an agreed judgment by which the parties request we

reverse that portion of the trial court’s judgment awarding Lloyd and EDEB, Ltd. attorney’s

fees and render judgment that they take nothing from Jack N Jill.2 The parties further

request that the portion of the judgment holding that Jack N Jill take nothing from Lloyd and

EDEB, Ltd. be affirmed. Finally, the parties agree to bear their own costs. The agreed

judgment is signed by counsel for all parties.


       Pursuant to Rule 42.1(a)(2)(A) of the Texas Rules of Appellate Procedure we

reverse and render in part and affirm in part. To effectuate the parties’ agreement, that

portion of the trial court’s judgment awarding Edward Lloyd, individually and d/b/a a

franchisee of Jack N Jill Donuts, and EDEB, Ltd., is reversed and judgment is hereby

rendered that they take nothing from Jack N Jill, Donuts, Inc. The portion of the judgment

that Jack N Jill Donuts, Inc. take nothing against Edward Lloyd, individually and d/b/a a

franchisee of Jack N Jill Donuts, and EDEB, Ltd. is in all other respects affirmed. Costs

are to be assessed by the party incurring them.


                                          Don H. Reavis
                                            Justice


       2
        Although not mentioned in the final judgment, EDEB, Ltd. was made a party to the
underlying case by Jack N Jill Donuts, Inc.’s live pleading. The final judgment provides that
it disposes of all claims and all parties.

                                             2